NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            JUL 05 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.   16-10004

              Plaintiff-Appellee,                D.C. No.
                                                 2:08-cr-00064-JCM-GWF-2
 v.

EVE MAZZARELLA,                                  MEMORANDUM*

              Defendant-Appellant.



UNITED STATES OF AMERICA,                        No.   16-10007

              Plaintiff-Appellee,                D.C. No.
                                                 2:08-cr-00064-JCM-GWF-1
 v.

STEVEN GRIMM,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                       Argued and Submitted April 20, 2017
                            San Francisco, California

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: SCHROEDER and RAWLINSON, Circuit Judges, and STAFFORD,**
District Judge.

      Defendants Eve Mazzarella and Steven Grimm appeal the denial of their

motions for new trial and their sentences following convictions for mortgage fraud.

For the following reasons, we affirm.

      Mazzarella and Grimm were both convicted of mortgage fraud conspiracies

and the convictions are no longer at issue. See United States v. Mazzarella, 784

F.3d 532 (9th Cir. 2015); United States v. Mazzarella, 609 F. App’x 914 (9th Cir.

2015) (collectively, “Mazzarella I”). In Mazzarella I, we vacated the district

court’s denial of their previous motions for new trial and remanded for

consideration of Brady issues and a search in possible violation of the Fourth

Amendment.

      On remand, the district court authorized discovery and held an evidentiary

hearing. With respect to the claimed failure to disclose a promise of immunity to

the witness, Jennifer Wolff, the court found there was no immunity agreement.

That conclusion was supported by the testimony of two Assistant U.S. Attorneys

that there was no discussion of immunity. Wolff herself could not be located, but

she previously had indicated no more than a subjective belief that because she was


      **
             The Honorable William H. Stafford, Jr., United States District Judge
for the Northern District of Florida, sitting by designation.
                                          2
a witness she would not be prosecuted. The district court’s finding is fully

supported. The district court also found that the matters raised with respect to the

other claimed Brady violations could not have affected the verdict given the

strength of the government’s case. We agree.

      The Fourth Amendment issues relate to a search conducted by employees

Brown and Mark of company records, at the behest of the government. See

Mazzarella I, 784 F.3d at 539–41; United States v. Reed, 15 F.3d 928, 931 (9th Cir.

1994). The district court could not find evidence to support a finding that such a

search took place, and further determined that all of the documents used at trial

could be traced to other, independent sources. There was no error.

      Mazzarella and Grimm both challenge their sentences as well. The district

court granted each of them a substantially below guidelines sentence, 14 years for

Mazzarella and 25 years for Grimm. The guidelines sentence for both defendants

was life primarily due to the calculation of loss caused by their fraud. Both

defendants argue that the district court erred by failing to make an explicit

guidelines calculation, but the district court repeatedly referred to the life sentence

calculation and indicated that it was too high. Further, the sentence was almost

entirely driven by the loss calculation, and there was no error in the loss

calculation. See United States v. Beecroft, 825 F.3d 991, 998–99 (9th Cir. 2016)


                                            3
(holding that the loss calculation used for Mazzarella and Grimm’s co-defendant

Beecroft, the same calculation used for Mazzarella and Grimm, contained no

errors). Mazzarella and Grimm’s sentences were both substantively reasonable in

light of the seriousness of their crime, their relative levels of culpability, and the

high level of fraud involved and numerosity of victims.

      In the related Beecroft opinion, we also held that forfeiture ordered to co-

defendant Melissa Beecroft on Count 1 (conspiracy) for $107 million dollars

appeared to be an excessive fine under the Eighth Amendment, given the

discrepancy between that fine and the maximum guideline fine for conspiracy and

the lack of explanation for the magnitude of the forfeiture. Beecroft, 825 F.3d at

1000–02. The same forfeiture order was entered against both Mazzarella and

Grimm, and the grounds discussed with regards to Beecroft are equally applicable

to Mazzarella and Grimm. The forfeiture order in these sentences for Count 1

must therefore also be vacated.

      The order of the district court denying the motions for a new trial are

AFFIRMED. The order of forfeiture for Count 1 is VACATED, and we

REMAND for reconsideration of the appropriate amount of such forfeiture. The

remainder of the defendants’ sentences are AFFIRMED. Each party is to bear its

own costs.


                                            4